JOHNSON, J.
 Husband appeals the dissolution decree awarding all marital property having an approximate value of $6,800 to the wife except a life insurance policy worth $500 to $600. The parties were married 18 years. The wife is 58 years old, in poor health suffering from arthritis and back ailments and has a monthly income of $100. She is not eligible for social security benefits. The husband is 51, incarcerated in the Oregon State Penitentiary and was recently denied parole. He suffers from a heart condition and by his own admission has less than three years to live. He receives $290 per month in social security benefits.
On de novo review we conclude the property settlement made by the lower court was just and equitable.
Affirmed. No costs.